Case 1:20-cv-00550-ARR-SMG Document 51 Filed 08/13/20 Page 1 of 10 PageID #: 2980




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------------   X
                                                                        :
  MAHESH SHETTY,                                                        :
                                                                        :
                             Plaintiff,                                 :   20-cv-00550-ARR-SMG
                                                                        :
           -against-                                                    :   NOT FOR ELECTRONIC
                                                                        :   OR PRINT PUBLICATION
  SG BLOCKS, INC. and PAUL GALVIN                                       :
                                                                        :   OPINION & ORDER
                             Defendants.                                :
                                                                        :
  -------------------------------------------------------------------   :
                                                                        X

  ROSS, United States District Judge:

           Mahesh Shetty brought this action against his former employers to recover unpaid salary,

  bonuses, and severance allegedly owed to him. Defendants moved to dismiss the complaint, and I

  granted the motion in part and denied the motion in part. Shetty now seeks to amend his complaint

  in an attempt to reassert a claim which I dismissed. The proposed second amended complaint states

  new facts and new causes of action in support of Shetty’s claim that he is entitled to severance. He

  also includes his claims for other unpaid compensation as part of his new causes of action. As I

  explained in my previous decision, the parties entered an enforceable written agreement which

  unambiguously states that Shetty is not entitled to severance. The written agreement is an

  enforceable contract with a valid merger clause, and thus precludes any quasi-contract on the

  subject of salary, bonuses, or severance. Shetty’s motion to amend is dismissed as futile.

                                                 BACKGROUND

      I.       The Employment Agreement

           Shetty’s employment at SG Blocks was governed by an Executive Employment Agreement

  (“the Agreement”) which was in effect from January 1, 2017 through the termination of his

                                                           1
Case 1:20-cv-00550-ARR-SMG Document 51 Filed 08/13/20 Page 2 of 10 PageID #: 2981




  employment in August 2019. First Amended Compl. (“FAC”) ¶¶ 8–9, ECF No. 16. The agreement

  is attached to the FAC as Exhibit 1. See ECF No. 16-1. The following portions of the Agreement

  are most relevant to Shetty’s compensation, including salary, bonuses, and severance.

             Section Two states:

             “Executive’s employment with the Company pursuant to the terms of this
             Agreement will begin on the Effective Date [Jan 1, 2017] and will remain in effect
             for a two (2) year period…(the “Initial Term”). After the end of the Initial Term,
             this Agreement shall automatically renew until either Party provides sixty (60)
             days’ prior written notice of termination (“Renewal Term”…).”

  Id. at 1.

             Section Three states, in relevant part, that that Shetty will be compensated with (a) a

  $180,000 base salary 1; (b) a discretionary annual cash bonus on the first two anniversaries of the

  Agreement; (c) “the option to purchase up to 55,838 shares of the Company’s issued and

  outstanding common stock, par value $0.01 per share (“Common Stock”), for an exercise price of

  $3.00 per share…”; (d) eligibility “to receive options to purchase 13,200 shares of Common Stock

  as a bonus in lieu of cash in connection with his and the Company’s performance”; (e) “In

  connection with the public offering of the Common Stock…Executive will be eligible to receive

  options to purchase 132,446 shares of Common Stock.” Id. at 2–3. Plaintiff has also identified

  Section 3(i) as relevant to this litigation. Reply Mem. of Law in Further Supp. of Pl.’s Mot. to

  Amend (“Pl.’s Reply”) 3, ECF 49. Section 3(i) states:

             Compensation shall only be required, and Executive’s entitlement to any of the benefits
             referenced in this Section 3 shall only be effect, during the Term and any termination of
             Executive’s employment or of this agreement shall terminate the Company’s obligation to
             compensate Executive in any manner or provide any of the benefits referenced in this
             Section 3 for any period following the date of Executive’s termination of employment or
             of this Agreement, unless otherwise required by applicable law, any applicable plan
             documents as they may be amended from time to time, or Section 8.

             Id. at 2.

  1
      Shetty’ salary was later raised to $300,00. See FAC ¶ 10.

                                                              2
Case 1:20-cv-00550-ARR-SMG Document 51 Filed 08/13/20 Page 3 of 10 PageID #: 2982




            Section Eight states that, upon the termination of Executive’s employment during

  the Term:


            (a)     Executive shall be entitled to Executive's Base Salary before the effective
            date of termination of Executive's employment with the Company ("Termination
            Date"), prorated on the basis of the number of full days of service rendered by
            Executive during the salary payment period prior to the Termination Date….

            (b)    Executive shall be entitled to any unreimbursed reasonable business
            expenses…

            (c) by the Company for Cause, death or disability, by Executive for any reason…or
            by the Company for any reason during the Renewal Term, Executive shall only
            receive the amounts and/or benefits listed in Sections 8(a) and (b), and the
            Company shall not owe Executive any further compensation.

            (d) by the Company for any reason other than Cause, death or disability, (i)
            Executive shall receive: (A) the amounts and/or benefits listed in Sections 8(a) and
            8(b); and (B) an amount equivalent to one (1) year of the Base Salary… and (ii)
            immediate vesting of any of the 104,209 outstanding stock objections owned by
            Mr. Shetty…the remain unvested as of the Termination Date.

  Id. at 6–7.

            Section 11 states, in relevant part:

            Entire Agreement: This Agreement, together with the Stock Option Agreement to
            be entered into between the Parties, is the entire agreement between the Parties with
            respect to the subject matter hereof, and supersedes any previous agreements,
            written or oral, between Executive and the Company with regard to the subject
            matter of this Agreement. This Agreement may not be modified or amended orally,
            and any amendment or modification must be in writing and be signed by Executive
            and an authorized representative of the Company.

  Id. at 8.

      II.       Shetty’s Communications with SG Blocks Regarding Deferral of his Salary

            In his FAC, Shetty alleges that in 2017, he deferred $127,500 in bonuses “at the Defendant

  Galvin’s demand[.]” Id. ¶ 13. The deferred bonuses were converted in 2019 to restricted stock

  units (“RSU”) which would vest in installments beginning on December 31, 2019 and would be


                                                     3
Case 1:20-cv-00550-ARR-SMG Document 51 Filed 08/13/20 Page 4 of 10 PageID #: 2983




  delivered within 90 days of termination of employment. Id. In 2018 Shetty deferred $108,856 in

  compensation and $75,000 in bonuses, once again “at the Defendant Galvin’s demand.” Id. ¶ 15.

  The deferred salary and bonuses were converted in 2019 to RSUs, set to vest on December 31,

  2019 and to be delivered on January 1, 2020. Id. Shetty alleges that these RSUs were never actually

  issued. Id. ¶¶ 14–15.

          The deferral agreement is described in an SG Blocks Proxy Statement Pursuant to Section

  14(a) of the Securities Exchange Act of 1934, attached to the FAC as Exhibit Two. See ECF No.

  16-2 at 20. The portion of the Proxy Statement describing the deferral of executive bonuses and

  salaries reads, in part:

          (1) “…[A] special bonus payment…will be paid in RSUs, to each of Messrs,
          Galvin, and Shetty of $127,500 and Mr. Armstrong of $30,000.... Such RSUs will
          vest in three equal annual installments, beginning on December 31, 2020, and will
          be delivered within 90 days of when the executive is no longer employed at the
          company….

          (3) On March 22, 2019, the Compensation Committee approved payment of
          bonuses $93,624 to Mr. Galvin, $75,000 to Mr. Shetty and $11,667 to Mr.
          Armstrong…. The Compensation Committee determined to pay each of these
          bonuses in the form of RSUs, which will vest on December 31, 2019 and will be
          delivered to each employee on January 1, 2020…

          (5) During 2018, Messrs, Galvin, and Shetty earned salary compensation of
          $370,000 and $300,000 respectively….Messrs, Galvin and Shetty voluntarily
          deferred $110,400 and $106,856, respectively, of their annual base salary during
          2018. Such deferred salary amounts were paid in 2019 in the form of RSUs. The
          RSUs received by Messrs, Galvin and Shetty for deferred salary will vest on
          December 31, 2019 and will be payable on January 1, 2020.

  Id. In a discussion of the terms of executive employment agreements, the Proxy Statement says

  that Shetty’s Agreement “provides for the payment of severance compensation equal to one year

  of his base annual salary if his employment is terminated by the Company other than for ‘Cause,’

  as defined therein.” Id. at 22.

          In his proposed Second Amended Complaint, Shetty provides additional details about

                                                  4
Case 1:20-cv-00550-ARR-SMG Document 51 Filed 08/13/20 Page 5 of 10 PageID #: 2984




  communications with SG Blocks representatives regarding promises made to him in exchange for

  deferral of his salary. See Proposed Second Amended Complaint (“SAC”) ¶¶ 15–33, ECF No. 45-

  3. Shetty alleges that he agreed to defer his compensation only because Galvin promised him that

  he would be able to recoup his compensation at a future date and he would secure his right to

  severance, even if he were terminated during the Renewal Period. Id. ¶¶ 15–16. Shetty further

  alleges:

          Between January 2019 and August 2019, members of the Board of Directors and
          Galvin repeatedly confirmed to Plaintiff, orally and in writing, that SG Blocks was
          contractually obligated to provide severance to Plaintiff even though the “Renewal
          Period” as term was used in the Executive Employment Agreement, was in effect
          as of the date Plaintiff was terminated, August 20, 2019.

  Id. ¶ 26.

          These alleged communications include: (1) a March 2019 oral statement by Galvin to

  Shetty that Shetty should include a reference to his severance in the Proxy Statement, Id. ¶ 27; (2)

  the content of the April 2019 Proxy Statement quoted above, Id. ¶ 29, (3) two May 2019

  conversations between Galvin and Shetty regarding deferred salary and future compensation Id.

  ¶¶ 30–31; (4) an August 6, 2019 email from SG Blocks’ outside counsel regarding new

  employment contracts, id. ¶ 33; (5) a conversation between Galvin and Shetty on August 8, 2020

  during which Galvin assured Shetty that there would be full compensation for all deferred wages,

  id. ¶ 34; (6) an email from another SG Blocks executive regarding employment contracts that

  Galvin forwarded to Shetty. Id. ¶ 35. The proposed SAC goes on to allege:

          These oral and written statements by SG Blocks are representative of a much larger
          universe of oral and written communications between Plaintiff and senior SG
          Blocks management and counsel in which SG Blocks senior management and
          counsel never once questioned the applicability of the severance provisions of the
          Executive Employment Agreement, never once questioned or challenged Plaintiffs
          right to severance under the Executive Employment Agreement even during the so-
          called Renewal Period, and repeatedly and affirmatively confirmed to Plaintiff
          directly his right to severance on termination.” Id. ¶ 36

                                                   5
Case 1:20-cv-00550-ARR-SMG Document 51 Filed 08/13/20 Page 6 of 10 PageID #: 2985




  Shetty asserts that he was not paid the compensation he was promised during these conversations

  with SG Blocks senior management. FAC ¶ 24–27.

                                            DISCUSSION

          Federal Rule of Civil Procedure 15 states, “The court should freely give leave [to amend a

  pleading] when justice so requires.” Fed. R. Civ. Pro. 15(a)(2). “Leave to amend, though liberally

  granted, may properly be denied for: undue delay, bad faith [or] dilatory motive on the part of the

  movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

  to the opposing party by virtue of allowance of the amendment, or futility of amendment.” NRW,

  Inc. v. Bindra, 2015 WL 3763852, at *1 (S.D.N.Y. 2015) (citing Ruotolo v. City of New York, 514

  F.3d184, 191 (2d Cir.2008)).

          The aspect of the leave to amend standard most relevant here is futility. “An amendment

  should be rejected as ‘futile’ when the proposed new pleading would not withstand a motion to

  dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure.” CUnet, LLC v. Quad

  Partners, LLC, 2017 WL 945937, at *5 (S.D.N.Y. 2017). As described below, Shetty’s proposed

  amended and additional claims are futile.

     I.      Breach of Contract

     Shetty argues that the additional facts in his proposed SAC cure the defects in his breach of

  contract claim which caused me to dismiss the portion of his fourth cause of action regarding

  severance. The proposed SAC does not cure the defects in the breach of contract claim, nor could

  it, because as I discussed in my prior opinion, the Agreement clearly states that Shetty is not

  entitled to severance. The relevant portion of that opinion reads:

          Shetty has failed to show a breach as to his claim for severance. On the face of the
          Agreement, it is clear that Shetty is not entitled to severance. Section 8(d)

                                                   6
Case 1:20-cv-00550-ARR-SMG Document 51 Filed 08/13/20 Page 7 of 10 PageID #: 2986




         Agreement provides for severance pay if the executive is “terminated by the
         Company for any reason other than Cause, death or Disability[.]” Agreement 7.
         However, the prior provision, section 8(c) clearly states that the executive will not
         receive severance pay if terminated “by the Company for any reason during the
         Renewal Term.” Id. Elsewhere, the contract states that the two-year period
         following the effective date is the “Initial Term” and that the Agreement will
         thereafter automatically renew unless terminated. Id. at 1. The “Renewal Term” is
         the period following the initial term of two years and the automatically renewal.

         The effective date of the Agreement is January 1, 2017. Id. The Initial Term ended,
         and the Renewal Term began, on January 1, 2019. Shetty was terminated on August
         20, 2019. Am. Compl. ¶ 24. He was terminated during the Renewal term, and thus
         section 8(c) applies to his termination, meaning that he is not entitled to severance.

  Opinion & Order, June 15, 2020, ECF No. 32.

         Shetty now essentially asks me to reconsider that decision based on an amendment

  providing additional irrelevant details. None of his new allegations have any effect on the

  enforceability of the Agreement or the plain meaning of its language. Shetty urges me to consider

  extrinsic evidence to complicate a simple, straightforward contractual analysis. See Pl.’s Br. 5–8

  (arguing that I should consider “admissions by Defendants and other proof that clarify and explain

  the contract language”).

         In New York, it is well-settled law that a court may consider extrinsic evidence only if the

  written contract is ambiguous. Sec. Plans, Inc. v. CUNA Mut. Ins. Soc., 769 F.3d 807, 816 (2d Cir.

  2014) (citing Schron v. Troutman Sanders LLP, 986 N.E.2d 430, 433 (2013)). This means that I

  cannot consider “[e]vidence outside the four corners of the document as to what was really

  intended but unstated or misstated.” Id. at 816 (2d Cir. 2014) (quoting W.W.W. Assocs., Inc. v.

  Giancontieri, 566 N.E.2d 639, 642 (1990)). “Furthermore, where a contract contains a merger

  clause, a court is obliged ‘to require full application of the parol evidence rule in order to bar the

  introduction of extrinsic evidence to vary or contradict the terms of the writing[.]’” Schron, 986

  N.E. 2d at 433–34 (quoting Matter of Primex Intl. Corp. v. Wal–Mart Stores, 679 N.E.2d 624



                                                    7
Case 1:20-cv-00550-ARR-SMG Document 51 Filed 08/13/20 Page 8 of 10 PageID #: 2987




  (1997)).

         Section 11 of the Agreement is a merger clause, which prohibits the admission of extrinsic

  evidence. See Agreement at 8 (“This Agreement…is the entire agreement between the Parties with

  respect to the subject matter hereof….This Agreement may not be modified or amended orally,

  and any amendment or modification must be in writing and be signed by Executive and an

  authorized representative of the Company.”). Moreover, the language of Section 8(c) is also

  unambiguous: if terminated during the Renewal Term, the executive is not entitled to severance.

  Agreement at 6–7. There is no reason to consider any parol evidence to interpret this contract.

         Shetty’s reply brief puts forward a strained and meritless argument that the plain language

  of the Agreement is somehow ambiguous. Pl.’s Reply 2–4. He asserts that Section 3(i), which

  limits discretionary cash bonuses to the first two years of the term, suggests that Section 8(c)’s

  denial of compensation to an executive terminated during the Renewal Term applies only to

  bonuses and not severance. Id. at 3. Again, Section 8(c) clearly states that an executive terminated

  during the Renewal Term is not entitled to “any further compensation” beyond prorated salary and

  business expenses. Agreement at 11. Section 3(i) addresses a separate, unrelated issue regarding

  bonuses. Id. a 2. Plaintiff also argues that the statement in Section 8(d) that “any expiration of the

  Term shall not be a termination by the Company that would require any payments to Executive

  under this Section” means that “Plaintiff would not be entitled to severance after the expiration of

  the Initial Term and after the expiration of the Renewal Term, which means that he was entitled to

  severance during the Renewal Term.” Id. Perhaps this would be a plausible interpretation if not

  for the immediately proceeding subsection, which specifically states that an executive terminated

  during the Renewal Term is entitled to prorated salary and business expenses, but no other

  compensation.



                                                    8
Case 1:20-cv-00550-ARR-SMG Document 51 Filed 08/13/20 Page 9 of 10 PageID #: 2988




           Because the contract is so clear, Shetty’s amendment is futile. As I stated in my order on

  the motion to dismiss, Shetty may maintain a contractual claim for unpaid salary and wages, but

  not for severance.


     II.      Quasi Contract Claims

           Shetty’s new quasi-contract claims, promissory estoppel and quantum merit, fail for

  essentially the same reason. The parties agreed that the employment contract signed on January 1,

  2017 would be the “entire agreement” regarding the terms of Shetty’s employment, including

  salary, bonuses, and severance. Agreement 8. The Agreement provides a single, clear rule for

  amending the terms of the contract: “any amendment or modification must be in writing and be

  signed by Executive and an authorized representative of the Company.” Agreement 8.

           Despite this merger clause, plaintiff asks me to find that oral statements, emails, and the

  SEC Proxy Statement as evidence that he is entitled to severance despite the terms of the contract.

  See SAC ¶¶ 27 – 35; Pl.’s Br. 9 (“Plaintiff…was repeatedly assured by Defendants that if he

  deferred his compensation he would be repaid in full and that he would be entitled to severance if

  he were terminated, even during the so-called Renewal Period.”). The defendants’ alleged

  statements do not create any new quasi-contractual obligations because the terms of employment,

  including salary, bonuses, and severance, were governed by an enforceable contract. See Bader v.

  Wells Fargo Home Mortgage Inc., 773 F. Supp. 2d 397, 414 – 15 (S.D.N.Y. 2011) (“Where a valid

  agreement exists between the parties, an action in quantum meruit to prevent unjust enrichment

  ordinarily is not available); Kwon v. Yun, 606 F. Supp. 2d 344, 368 (S.D.N.Y. 2009) (“Because it

  is a quasi-contractual claim, however, promissory estoppel generally applies only in the absence

  of a valid and enforceable contract); Paxi, LLC v. Shiseido Americas Corp., 636 F. Supp. 2d 275,

  287 (S.D.N.Y. 2009) (“This is not a situation where there is a promise but no contract. Rather, the

                                                    9
Case 1:20-cv-00550-ARR-SMG Document 51 Filed 08/13/20 Page 10 of 10 PageID #: 2989




   parties have a written agreement…and it is absolutely clear that it bars any promise other than

   those set forth in the agreement.”).

          Plaintiff asserts that the alleged promises defendants made in 2019 created “a separate

   bargain and understanding not covered by the Agreement but enforceable through the doctrines of

   promissory estoppel and quasi-contract.” Pl.’s Reply 5. This argument hinges on the fact that

   plaintiff agreed to defer his salary, a circumstance not described in the Agreement. Id. But Shetty’s

   salary, bonuses, and severance are part of the Agreement, and if the parties wanted to change

   Shetty’s compensation in light of changing circumstances, they needed to make a written

   modification signed by Shetty and an SG Blocks representative. See Agreement 8.

          Plaintiff alleges that his promissory estoppel and in quantum merit claims are valid despite

   the existence of an enforceable contract because quasi-contractual claims can be pled in the

   alternative. Pl.’s Br. 10. But this as a case where there is no genuine dispute as the existence of the

   Agreement nor the meaning of its relevant terms. The problem here is not that the contract and

   quasi-contract claims are contradictory, but instead that they both fail because there is a written

   enforceable contract.

                                             CONCLUSION

          For the reasons discussed above, plaintiff’s motion to amend is denied. None of plaintiff’s

   new factual allegations have any bearing on my analysis of his entitlement to severance, and any

   amendment to attempt to recover severance would be futile.

   So ordered.



   Date: August 13, 2020                                          _/s/_____________

          Brooklyn, New York                                      Allyne R. Ross
                                                                  United States District Judge

                                                     10
